Opinion filed April 14,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00031-CV
                                                    __________
 
                MITZIE F.
TARIN AND MARIA FLORES, Appellants
 
                                                             V.
 
       ELIAZER BENAVIDES
AND BELINDA BENAVIDES, Appellees

 
                                   On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. B-126,827
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Mitzie
F. Tarin and Maria Flores filed a notice of appeal from an order of the trial
court denying their motion for new trial.  The trial court had previously entered
a partial order of dismissal.  Upon receiving the clerk’s record, the clerk of
this court wrote the parties on March 18, 2011, and informed them that it
did not appear that we had jurisdiction in this case because there was no final,
appealable order.  We requested that appellants respond and show grounds for
continuing the appeal.  We also notified appellants that the appeal may be
dismissed pursuant to Tex. R. App. P.
42.  See Rule 42.3. 
Appellants
have filed a response stating that they are unable to find any case authority
on the question of whether the trial court’s order is appealable but that the
“order of November 9 [sic], 2010, is an order of Dismissal with prejudice” and
seems to be a final order. The November 29, 2010 order is entitled “PARTIAL
ORDER OF DISMISSAL WITH PREJUDICE”; it is not a final order disposing of all
claims and all parties.  Moreover, there is no language in the order that would
indicate it is a final, appealable order.  Absent an order of severance or orders
disposing of all claims against all parties to this lawsuit, we have no
jurisdiction to entertain the appeal.  Unless specifically authorized by statute,
appeals may be taken only from final judgments.  Tex. A & M Univ. Sys.
v. Koseoglu, 233 S.W.3d 835, 840-41 (Tex. 2007); Lehmann v. Har‑Con
Corp., 39 S.W.3d 191 (Tex. 2001).  Appellants have not established why the
order they are challenging is appealable at this time.  
Accordingly,
the appeal is dismissed for want of jurisdiction. 
 
PER CURIAM
 
April 14, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.